UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12B-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-50370 Check One:o Form 10-Ko Form 20-Fo Form 11-K x Form 10-Q For Period Ended: September 30, 2009 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR o Money Market Fund Rule 30b3-1 Filing For the Transition Period Ended: N/A Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: N/A PART I.REGISTRANT INFORMATION. DAM HOLDINGS, INC. Full Name of Registrant Hybrid Dynamics Corporation Former Name if Applicable 52-66 Iowa Avenue Address of Principal Executive Office (Street and Number) Paterson, NJ 07503 City, State and Zip Code PART II. RULES 12B-25 (B) AND (C) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check appropriate box.) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III. NARRATIVE The registrant's preparation for, and compilation, dissemination and review of relevant information required by, the registrant's Periodic Quarterly Report on Form 10-Q for the period ended September 30, 2009 could not be accomplished in order to permit a timely filing of such Form 10-Q without undue hardship and expense to the registrant.
